OPINION OF THE COURT
Memorandum.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs.
The determination of an application to file a late claim pursuant to subdivision 6 of section 10 of the Court of Claims Act is within the discretion of the court below. (Bay Terrace Coop. Section IV v New York State Employees’ Retirement System, 55 NY2d 979, 981.) Absent an abuse of discretion, not present here, that determination is nonreviewable by this court. (Cohen and Karger, Powers of the New York Court of Appeals [rev ed], pp 353-354, 368-369.)
*656Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer and Simons concur.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, in a memorandum.